PER CURIAM.
The appellant challenges the trial court’s summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the appellant stated a facially sufficient claim that he is entitled to additional jail credit, and because the trial court failed to attach portions of the record which conclusively refute the appellant’s claim, we reverse and remand to the trial court to attach additional portions which conclusively refute the appellant’s claim or to grant the relief requested. See Dorminey v. State, 895 So.2d 533 (Fla. 1st DCA 2005).
REVERSED and REMANDED.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.